Title: From George Washington to Henry Knox, 28 February 1793
From: Washington, George
To: Knox, Henry

 
(Private) 
Dr Sir.[Philadelphia] Thursday Morning Feby 28th 1793    
It is much to be regretted that the subject of Rations (encreased) had not been thought of and considered at an earlier period! It is to be feared a proposition at this time would be received with an ill grace. probably no attention paid to it. At the meeting you are about to have it might be well to mention the matter and know what the Gentlemen there would think of bringing the matter forward at a time so Mal a propos. Yrs

Go. Washington

